[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                             ________________________                   ELEVENTH CIRCUIT
                                                                            MAR 17 2000
                                                                         THOMAS K. KAHN
                                      No. 99-4022                             CLERK
                               ________________________

                          D. C. Docket No. 98-08177-CV-EBD

KENNETH JANG,

                                                                          Plaintiff-Appellant,

                                            versus

UNITED TECHNOLOGIES CORPORATION,
d.b.a. Pratt & Whitney,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                   (March 17, 2000)


Before BLACK and HULL, Circuit Judges, and GOODWIN*, Senior Circuit Judge.

BLACK, Circuit Judge:



       *
         Honorable Alfred T. Goodwin, Senior U.S. Circuit Judge for the Ninth Circuit, sitting by
designation.
       This appeal concerns whether res judicata2 bars Appellant Kenneth Jang’s suit

against Appellee United Technologies Corporation (UTC), d/b/a Pratt & Whitney, for

violation of the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213.

The district court found Appellant’s suit barred and dismissed it with prejudice. We

agree with the district court’s analysis and affirm.

       Appellant worked as an aerospace engineer for Appellee. On November 18,

1996, Appellant filed suit in federal court (Jang I) against Appellee. The complaint

alleged causes of action under the ADA and the Florida Civil Rights Act, and a breach

of contract claim. The district court granted Appellee’s motion for summary

judgment. The court rejected Appellant’s ADA claim because Appellant did not have

a “right to sue” letter, found the Florida Civil Rights Act claim time-barred, and

deemed the breach of contract claim insufficient as a matter of law. After Appellant

subsequently obtained a “right to sue” letter, Appellant filed a second suit in federal

court (Jang II) against Appellee. That suit included an almost verbatim copy of the



       2
           We recognize that this doctrine is increasingly referred to as claim preclusion. See, e.g.,
In re Interlogic Trace, Inc., 200 F.3d 382, 386 (5th Cir. 2000); Heyliger v. State Univ. & Community
College Sys. of Tenn., 126 F.3d 849, 852 (6th Cir. 1997). This trend originated with the Supreme
Court’s discussion of the “seemingly conflicting terminology” in Migra v. Warren City School
District Board of Education, 465 U.S. 75, 77 n.1, 104 S. Ct. 892, 894 n.1 (1984). In Migra, the
Court decided to use the term “claim preclusion” instead of “res judicata,” because the Court felt
that “res judicata” had a narrow use, synonymous with “claim preclusion,” and a broad use, which
included the concepts of issue preclusion or collateral estoppel. See id. We use res judicata here
in the narrow sense as described in our past cases.

                                                  2
ADA and the Florida Civil Rights Act claims from the complaint in Jang I. The

district court granted Appellee’s motion to dismiss or for summary judgment based

on res judicata in light of the entry of summary judgment in Jang I. This appeal

followed.

      Res judicata, a legal determination which we review de novo, bars relitigation

of matters decided in a prior proceeding. See Israel Discount Bank, Ltd. v. Entin, 951

F.2d 311, 314 (11th Cir. 1992). “Specifically, it will bar a subsequent action if: (1)

the prior decision was rendered by a court of competent jurisdiction; (2) there was a

final judgment on the merits; (3) the parties were identical in both suits; and (4) the

prior and present causes of action are the same.” Id. (citing Citibank, N.A. v.

Datalease Fin. Corp., 904 F.2d 1498, 1501 (11th Cir. 1990); In re Justice Oaks II,

Ltd., 898 F.2d 1544, 1550 (11th Cir. 1990)).

      This case meets the four elements of res judicata. Appellant concedes that Jang

I reached a final judgment by a court of competent jurisdiction and involved the same

parties as Jang II. The two cases involved the same cause of action for res judicata

purposes because Jang II arose from the same nucleus of operative fact and relied on

the same factual predicate as Jang I. See Entin, 951 F.2d at 315. In addition, the

district court granted summary judgment “on the merits” in Jang I with respect to at




                                          3
least the Florida Civil Rights Act and the breach of contract claims.3 See Fed. R. Civ.

P. 41(b).

       Appellant asserts that he could not have raised his ADA claim in Jang I and

thus res judicata should not bar his ADA claim in Jang II. Appellant explains that he

attempted to obtain a “right to sue” letter before filing Jang I but that the Equal

Employment Opportunity Commission (EEOC) and the Department of Labor’s Office

of Federal Contract Compliance Programs (OFCCP) failed to transmit the letter. At

least three other Circuits have rejected similar arguments and held that plaintiffs may

not split causes of action to bring, for example, state law claims in one suit and then

file a second suit with federal causes of action after receiving a “right to sue” letter.

See Heyliger v. State Univ. & Community College Sys. of Tenn., 126 F.3d 849, 855-56

(6th Cir. 1997) (noting that plaintiff had duty to request right to sue letter and amend

state complaint); Brzostowski v. Laidlaw Waste Sys., Inc., 49 F.3d 337, 339 (7th Cir.

1995) (explaining that plaintiff could not split causes of action and bring a federal

claim later); Woods v. Dunlop Tire Corp., 972 F.2d 36, 41 (2d Cir. 1992) (stating that

plaintiffs may avoid claim preclusion by filing their other claims and seeking a stay

to await the Title VII administrative proceeding or by filing the other claims and then


       3
         We decline to address whether the Jang I court’s dismissal of Appellant’s ADA claim,
based on his failure to obtain a “right to sue” letter, was “on the merits.” See Rivers v. Barberton
Bd. of Educ., 143 F.3d 1029, 1032 (6th Cir. 1998).

                                                 4
amending after obtaining the right to sue letter). In the most analogous case, Rivers

v. Barberton Board of Education, 143 F.3d 1029 (6th Cir. 1998), the Sixth Circuit

affirmed the application of res judicata to bar a suit involving a Title VII claim after

the court had dismissed a factually related federal claim on the merits in a prior suit

between the parties. See Rivers, 143 F.3d at 1032. We agree with these other

Circuits, and the district court in this case, and hold that res judicata barred Appellant

from splitting his causes of action and bringing his ADA claim after his first suit

proceeded to a judgment on the merits.4

       AFFIRMED.




       4
          Appellant asks the Court to find manifest injustice or equitably modify the doctrine of res
judicata on these facts. Appellant suggests that the alleged failings of the EEOC and the OFCCP
prevented Appellant from receiving a “right to sue” letter. We see no basis for an equitable
modification on the facts of this case.

                                                 5